DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I (cls. 1-11), Species VII (Figs. 8-9) in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that Groups 1-4 should be considered together as Abe does not teach the special technical feature.  This is not found persuasive because the arguments are directed toward Jung and Abe, which is a combination not utilized in the current rejection. Furthermore, the rejection below demonstrates that the claims as currently presented do not share a special technical feature and therefore lack unity.
The requirement is still deemed proper and is therefore made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0104923 – provided by Applicant in the IDS) in view of Cheon (US 2014/0103791).

Regarding claim 1, Jung teaches a vacuum adiabatic body (1, Fig. 2, see Abstract) comprising: 
a first plate (110, Fig. 3, paragraph [0098]) defining at least one portion of a first side of a wall adjacent to a first space having a first temperature (see paragraph [0098] which notes 110 has a refrigerating temperature); 
a second plate (120, Fig. 3, paragraph [0098]) defining at least one portion of a second side of the wall adjacent to a second space having a second temperature different from the first temperature (see paragraph [0098] which notes how 120 has a freezing temperature different from 110), 
the second side of the wall being nearer to the second space than the first side of the wall (see paragraph [0042] which notes that the body 1 is positioned between the refrigerating chamber, noted by the positioned relative to door 4 in Fig. 1, and the freezing chamber, the position relative to the door 5 in Fig. 1); 
a seal that seals the first plate and the second plate (200, Fig. 3, paragraph [0072]) to provide a third space that has a third temperature between the first temperature and the second temperature and is in a vacuum state (third space defined as 130, see paragraph [0047]); 
a conductive resistance sheet (220, Fig. 5, paragraph [0101]) having a first end connected to at least one of the first plate and the second plate (see Fig. 5), the conductive resistance sheet configured to resist heat transfer between the second space and the first space (see paragraphs [0102]-[0103]); and 
a shield provided adjacent to the conductive resistance sheet (230, Fig. 5, paragraph [0103]), 
wherein a first surface of the conductive resistance sheet is heat-insulated by a shield provided adjacent to the conductive resistance sheet (defined as the surface of 220 that mates with 230 in Fig. 5), and a second surface of the conductive resistance sheet is heat-insulated by the third space (see Fig. 5 which shows the curved portion of 220 that is positioned by the third space 130).  
Jung does not teach a gasket provided to the shield. Cheon teaches a partition (Cheon, 7, Fig. 2) which features a shield to divide two spaces with different temperatures (Cheon, 100, paragraph [0035], Fig. 2), wherein the shield is provided a gasket (Cheon, 5, Fig. 2, paragraph [0035]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jung with a gasket provided to the shield, as taught by Cheon, in order to allow for easy fitting of the shield with the body by utilizing the gasket to seal the surfaces between them. 

Regarding claim 2, Jung as modified teaches the vacuum adiabatic body according to claim 1, wherein a first surface of the shield contacts the conductive resistance sheet (Jung, Fig. 5), and a second surface of the shield contacts the gasket (met though the combination with Cheon).  

Regarding claim 4, Jung as modified teaches the vacuum adiabatic body according to claim 1, wherein the gasket that heat-insulates the conductive resistance sheet (the gasket of Cheon is capable of providing some degree of insulation which meets the claim).  

Regarding claim 10, Jung as modified teaches the vacuum adiabatic body according to claim 1, further including a support that supports the first and second plates and is provided in the third space (Jung, 140, Fig. 5, paragraph [0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Cheon, further in view of Koo (US 2011/0146333).

Regarding claim 8, Jung as modified teaches the vacuum adiabatic body according to claim 1, but does not teach that the shield includes an adiabatic material made of a polyurethane material. Koo teaches that polyurethane is a heat insulating material that may be provided in a vacuum insulation panel (Koo, paragraph [0040]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jung as modified with the shield including polyurethane, as Koo teaches that polyurethane is a heat insulating material. 

Allowable Subject Matter
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Jung (US 2012/0104923) in view of Cheon (US 2014/0103791).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
Regarding claim 3, the vacuum adiabatic body according to claim 2, wherein at least one portion of33HI-1371.01 the conductive resistance sheet overlaps with the gasket. 
Regarding claim 5, the vacuum adiabatic body according to claim 2, wherein the conductive resistance sheet is depressed into the third space, and overlaps with the gasket.  
Regarding claim 6, the vacuum adiabatic body according to claim 2, further including a seal that fastens the conductive resistance sheet to the first plate, wherein the seal is provided such that the conductive resistance sheet overlaps with the gasket.  
	While Jung as modified teaches the construction as recited in claim 1, the specifics of how the conductive resistance sheet and the gasket are positioned, and how they interact, are not taught by the combination, and interpreting the combination to read on the recited claims would require a significant degree of impermissible hindsight to reach the claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763